Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 14, 2018

                                      No. 04-18-00074-CV

                          IN THE INTEREST OF H. D. S., CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017EM504610
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER

        Neither the clerk’s record nor the reporter’s record has not been filed in this appeal; the
appellate record is not complete. See TEX. R. APP. P. 38.6(a). Further, there is nothing in this
court’s record regarding any legal action pending in the State of Arizona that might affect this
court’s jurisdiction.
       Appellant’s March 8, 2018 motion for extension of time to file the brief is MOOT.
Appellant’s brief will be due thirty days after the appellate record is complete. See id.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court